

EXHIBIT 10.19


[Director Employees]


THIS DOCUMENT CONSTITUTES PART OF THE SECTION 10(a) PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 


Franklin Electric Co., Inc. Stock Option Plan
Non-Qualified Stock Option Agreement


The employee identified below has been selected to be a Participant in the
Franklin Electric Co., Inc. Stock Option Plan (the “Plan”) and has been granted
a Non-Qualified Option as outlined below:
 
Participant:
Date of Grant:
Shares Covered by the Option:
Option Exercise Price: $
Expiration Date:
Vesting Schedule:


This Agreement, effective as of the Date of Grant set forth above, is between
Franklin Electric Co., Inc., an Indiana corporation (the “Company”), and the
Participant named above. The parties hereto agree as follows:
 
The Plan provides a complete description of the terms and conditions governing
the Option. If there is any inconsistency between the terms of this Agreement
and the terms of the Plan, the Plan’s terms shall govern. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless otherwise set forth
herein. A copy of the Plan is attached hereto and the terms of the Plan are
hereby incorporated by reference.
 
1.  Stock Option Grant. Subject to the provisions set forth herein and the terms
and conditions of the Plan, and in consideration of the agreements of the
Participant herein provided, the Company hereby grants to the Participant an
Option to purchase from the Company the number of shares of Common Stock, at the
exercise price per share, and on the schedule, set forth above.
 
2.  Acceptance by Participant. The exercise of the Option is conditioned upon
the execution of this Agreement by the Participant and the return of an executed
copy of the Agreement to the Secretary of the Company no later than 60 days
after the Date of Grant or, if later, 30 days after the Participant receives
this Agreement.
 
3.  Exercise of Option. Subject to Section 4 below, the Participant may exercise
the vested portion of the Option at any time prior to the Expiration Date.
Written notice of an election to exercise any portion of the Option shall be
given by the Participant, or his personal representative in the event of the
Participant’s death, to the Company’s Chief Financial Officer, in accordance
with procedures established by the Personnel and Compensation Committee of the
Board of Directors of the Company (the “Committee”) as in effect at the time of
such exercise.
 
At the time of exercise of the Option, payment of the purchase price for the
shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, (ii) in cash received
from a broker-dealer to whom the Participant has submitted an exercise notice
and irrevocable instructions to deliver the purchase price to the Company from
the proceeds of the sale of shares subject to the Option, or (iii) by delivery
to the Company of other Common Stock owned by the Participant that is acceptable
to the Company, valued at its then fair market value.
 

- 59 -

--------------------------------------------------------------------------------



If applicable, an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise. Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
of the Option with a fair market value equal to the amount of tax to be
withheld.
 
No shares shall be issued upon exercise of the Option until full payment of the
exercise price and tax withholding obligation has been made.
 
4.  Exercise Upon Termination of Employment. If the Participant’s employment
with the Company and all subsidiaries terminates for any reason other than
death, disability or retirement, and in connection therewith his service on the
Board terminates, the Option shall expire on the date of such termination, and
no portion shall be exercisable after the date of such termination.
 
If the Participant’s employment with the Company and all subsidiaries terminates
due to death, disability or retirement, the outstanding portion of the Option
shall become fully vested on such date. The Option shall continue to be
exercisable until the earlier of (i) the Option’s Expiration Date and (ii) in
the case of termination due to disability or retirement, 36 months after the
date of such termination, and in the case of termination due to death, 12 months
after the date of such termination. In such case, the Participant’s concurrent
or subsequent termination of service on the Board shall have no effect on the
Option.
 
In the event the Participant’s employment with the Company and all subsidiaries
terminates for any reason other than death, disability or retirement, and the
Participant’s service on the Board continues thereafter, the Option shall
continue to vest and remain exercisable in accordance with its terms. If the
Participant’s service on the Board subsequently terminates, then (i) if the
termination of service is due to death, disability or retirement, the
outstanding portion of the Option shall become fully vested on such date and
shall continue to be exercisable until the earlier of (A) the Expiration Date
and (B) in the case of termination due to disability or retirement, 36 months
after the date of termination of service, and in the case of termination of
service due to death, 12 months after the date of termination of service and
(ii) if the termination of service is for any reason other than death,
disability or retirement, the Option shall expire on the date of such
termination of service, and no portion shall be exercisable after the date of
such termination.
 
For purposes of this Section 4, (i) “disability” (A) while the Participant is
employed, has the meaning, and will be determined, as set forth in the Company’s
long term disability program in which the Participant participates, and (B)
while the Participant is a Non-Employee Director, means (as determined by the
Committee in its sole discretion) the inability of the Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or disability
or which has lasted or can be expected to last for a continuous period of not
less than 12 months and (ii) “retirement” (A) while the Participant is employed,
means the Participant’s termination from employment with the Company and all
subsidiaries without cause (as determined by the Committee in its sole
discretion) when the Participant is 65 or older or 55 or older with 10 years of
service with the Company and its subsidiaries, and (B) while the Participant is
a Non-Employee Director, means termination of service on the Board when he is 70
or older.
 
The foregoing provisions of this Section 4 shall be subject to the provisions of
any written employment or severance agreement that has been or may be executed
by the Participant and the Company, and the provisions in such employment or
severance agreement concerning exercise of the Option shall supercede any
inconsistent or contrary provision of this Section 4.
 

- 60 -

--------------------------------------------------------------------------------



Nontransferability of Options. The Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Notwithstanding the preceding provisions of
this Section 5, the Participant, at any time prior to his or her death, may
assign all or any portion of the Option to (i) his or her spouse or lineal
descendant, (ii) the trustee of a trust established for the primary benefit of
his or her spouse or lineal descendant, (iii) a partnership of which his or her
spouse and lineal descendants are the only partners, or (iv) a tax-exempt
organization as described in Section 501(c)(3) of the Code. In such event, the
spouse, lineal descendants, trustee, partnership or tax-exempt organization will
be entitled to all the rights of the Participant with respect to the assigned
portion of the Option, and such portion of the Option will continue to be
subject to all of the terms, conditions and restrictions applicable to the
Option as set forth in the Plan and this Agreement. Any such assignment will be
permitted only if (i) the Participant does not receive any consideration
therefor, and (ii) the assignment is expressly approved by the Board. Any such
assignment shall be evidenced by an appropriate written document executed by the
Participant and a copy thereof shall be delivered to the Board on or prior to
the effective date of the assignment.
 
5.  Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Option is to be paid in the event of his or her
death. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Board, and will be effectively
only when filed by the Participant in writing with the Board during his or her
lifetime. In the absence of any such designation, or if all beneficiaries
predecease the Participant, benefits remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.
 
6.  Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
the Option and this Agreement until such time as the exercise price has been
paid and the shares have been issued and delivered to him or her.
 
7.  Surrender of or Changes to Agreement. In the event the Option shall be
exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event the Option shall be exercised in part or a change in
the number of designation of the shares of Common Stock shall be made, this
Agreement shall be delivered by the Participant to the Company for the purpose
of making appropriate notation thereon, or of otherwise reflecting, in such
manner as the Company shall determine, the change in the number or designation
of such shares.
 
8.  Administration. The Option shall be exercised in accordance with such
administrative regulations as the Committee shall from time to time adopt. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of,
the Plan and this Agreement, all of which shall be binding upon the Participant.
 
9.  Governing Law. This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Indiana.
 
IN WITNESS WHEREOF, this Agreement is executed by the parties this ____ day of
________, ____, effective as of the ____ day of ________, ____.
 
FRANKLIN ELECTRIC CO., INC.




 
By:
Participant
 




- 61 -

--------------------------------------------------------------------------------





Franklin Electric Co., Inc. Stock Option Plan


Name (Please Print)


In the event of my death, the following person is to receive any benefits
payable under the Franklin Electric Co., Inc. Stock Option Plan.


NOTE:  The primary beneficiary(ies) will receive your Stock Option Plan
benefits. If more than one primary beneficiary is indicated, the benefits will
be split among them equally. If you desire to provide for a distribution of
benefits among primary beneficiaries on other than an equal basis, please attach
a sheet explaining the desired distribution in full detail. If any primary
beneficiary is no longer living on the date of your death, the benefit which the
deceased primary beneficiary would otherwise receive will be distributed to the
secondary beneficiary(ies), in a similar manner as described above for the
primary beneficiary(ies).


‘ Primary Beneficiary
‘ Secondary Beneficiary
 
 
 
 
Last Name
First
M.I.
Relationship
 
 
Street Address
City, State, Zip Code
 
‘ Primary Beneficiary
‘ Secondary Beneficiary
 
 
 
 
Last Name
First
M.I.
Relationship
 
 
Street Address
City, State, Zip Code
 
‘ Primary Beneficiary
‘ Secondary Beneficiary
 
 
 
 
Last Name
First
M.I.
Relationship
 
 
Street Address
City, State, Zip Code
   
If a trust or other arrangement is listed above, include name, address and date
of arrangement below:
 
 
 
Name
Address
Date
‘   For additional beneficiaries, check here and attach an additional sheet of
paper.



This supersedes any beneficiary designation previously made by me under this
Plan. I reserve the right to change the beneficiary at any time.


 
 
Date
Sign your full name here
   
Date received by Franklin Electric Co., Inc.
 
 
   
By:




- 62 -

--------------------------------------------------------------------------------






 